MEMORANDUM **
Ignacio Jimenez-Solorzano appeals the ninety-two month sentence imposed following his guilty plea conviction for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo the district court’s classification of Jimenez-Solorzano as a career offender, see United States v. Riley, 183 F.3d 1155, 1157 (9th Cir.1999), and we affirm.
Jimenez-Solorzano contends the district court misapplied the Sentencing Guidelines by sentencing him as a career offender after stating “I have seen career criminals, and I don’t think that this particular defendant fills that image.” We reject that contention.
Viewed in context, the district court’s statement served to justify the substantial downward adjustments that followed its finding that Jimenez-Solorzano should be sentenced as a career offender. Because the record shows that Jimenez-Solorzano qualified as a career offender under section 4B1.1, the district court did not err by sentencing him accordingly. See U.S. Sentencing Guidelines Manual § 4B1.1 (1998); United States v. Martinez, 232 F.3d 728, 731-32 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.